ACCEPTED
                                                                             03-15-00011-CV
                                                                                    4807250
                                                                   THIRD COURT OF APPEALS
                                                                              AUSTIN, TEXAS
                                                                        4/8/2015 12:49:31 PM
                                                                            JEFFREY D. KYLE
                                                                                      CLERK
                      No. 03-15-00011-CV

                                                          FILED IN
                                                   3rd COURT OF APPEALS
      IN THE THIRD COURT OF APPEALS OF            TEXASAUSTIN, TEXAS
                                                   4/8/2015 12:49:31 PM
                                                     JEFFREY D. KYLE
                                                           Clerk
                   CLAIRE TREVARTHEN
                        Appellant

                               V

   NATIONSTAR MORTGAGE LLC, PAMELA CIRKIEL,
AUCTION.COM, HELEN G. KINNEMAN, JEREMIAH MCCLAIN
               and SHAMICA THOMAS
                      Appellees


 Appeal from the 26th District Court of Williamson County, Texas
                  Trial Court No. 14-0187-C26


 APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF
                     TIME


                                DAVID ROGERS
                                Texas Bar NO. 24014089
                                Law Office of David Rogers
                                1201 Spyglass Suite 100
                                Austin, TX 78746
                                (512) 923-1836 [Phone]
                                (512) 201-4082 [Fax]
                                (512) 777-5988 [Fax]
                                Firm@DARogerslaw.com

                                ATTORNEY FOR APPELLANT
                            No. 03-15-00011-CV


          IN THE THIRD COURT OF APPEALS OF TEXAS


                         CLAIRE TREVARTHEN
                              Appellant

                                      V

    NATIONSTAR MORTGAGE LLC, PAMELA CIRKIEL,
 AUCTION.COM, HELEN G. KINNEMAN, JEREMIAH MCCLAIN
                and SHAMICA THOMAS
                       Appellees


   Appeal from the 26th District Court of Williamson County, Texas
                    Trial Court No. 14-0187-C26


   APPELLANT’S UNOPPOSED MOTION FOR EXTENSION OF
                       TIME



Comes now Appellant, Claire Trevarthen, and files this, her unopposed
motion for extension of time and would show the court as follows:

   1. The deadline to file Appellant’s Brief is April 8, 2015.
   2. Counsel for Appellant has unexpectedly had deadlines moved up in a
      civil case that, by its nature, is already an expedited proceeding in the
      District Court of Travis County. As such, counsel is unable to meet
      the current deadline in this case.
   3. Counsel for Appellant would request an extension of time of 12 days,
      or until April 20, 2015, to file his brief.
   4. This is Appellant’s second request for time.
   5. This motion is unopposed.



                                     PRAYER

   Appellant would respectfully move this Court to allow her an extension
   of 12 days to file Appellant’s Brief, or until April 20, 2015.

                                          RESPECTFULLY SUBMITTED,


                                            /s/ David Rogers
                                          DAVID ROGERS
                                          Law Office of David Rogers
                                          State Bar No. 24014089
                                          1201 Spyglass Drive, Suite 100
                                          Austin, TX 78746
                                          Firm@darogerslaw.com
                                          (512) 923-1836
                                          (512) 201-4082 (fax)
                                          (512) 777-5988 (fax)




                   CERTIFICATE OF CONFERENCE
I hereby certify that on April 8, 2015 I contacted counsel for Appellees
regarding my intent to file this motion. Counsel indicated they were
unopposed to the filing of this motion.
                                           /s/ David Rogers
                                          DAVID ROGERS
                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Appellant’s
Motion was served upon counsel of record for Appellees on this 8th day of
April, 2015 via this Court’s online filing system.

B. David L. Foster
John Ellis
Locke Lord
600 Congress Avenue
Suite 2200
Austin, TX 78701




                                      __/s/__David Rogers___________
                                      David Rogers
                                      SBN 24014089
                                      Law Office of David Rogers
                                      1201 Spyglass Suite 100
                                      Austin, TX 78746
                                      Firm@darogerslaw.com
                                      (512) 923-1836
                                      (512) 201-4082 [Facsimile]